 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
 
SCIENTIFIC ADVISORY AGREEMENT

 
Scientific Advisory Agreement dated as of September 8, 2015 by and among Q
BioMed Inc., a Nevada corporation (“Company”), and Wombat Capital Ltd., a
limited corporation incorporated in the state of New York (the “Scientific
Advisor”).
 
W I T N E S S E T H:
 
The Company desires to engage the services of the Scientific Advisor on a
non-exclusive basis for purposes of general corporate development as set forth
below (collectively, the “Scientific Advisory Services”).
 
Scientific Advisor is desirous of performing the Scientific Advisory Services on
behalf of the Company and desires to be engaged and retained by the Company for
such purposes.
 
Accordingly, in consideration of the recitals, promises and conditions in this
Agreement, the Scientific Advisor and the Company agree as follows:
 
1.           Initial Scientific Advisory Services.
 
The Company hereby retains the Scientific Advisor to provide expertise in the
area of corporate development to the Company’s Management and Board, and the
Scientific Advisor accepts such retention all on the terms and conditions herein
contained.  The Scientific Advisor shall report directly to the Company’s
Chairman and CEO or designated officer. Specifically, the Scientific Advisor
will advise and assist the Company in executing its general business plan of
acquiring and/or licensing currently identified or unidentified assets in the
biotechnology and life sciences area.
 
2.           Transaction Specific Advisory Services
 
In addition to the Initial Scientific Advisory Services referenced in paragraph
1 of this Agreement and subject to mutual agreement of the parties hereof for
additional consideration, the Scientific Advisor will also provide the following
services:
 
(a)           advise and assist the Company in seeking corporate development
opportunities;
 
(b)           advise and assist the Company in the identification and evaluation
of potential assets to be acquired;
 
(c)           advise and assist the Company in the negotiation to acquire and/or
license potential assets; and
 
(d)           advise and assist the Company on the development of specific
assets of the Company.
 
3.           Term.
 
The initial term (the “Initial Term”) of this Agreement shall be from the date
hereof until the one-year anniversary. This Agreement can be extended by mutual
agreement.
 

 
Exhibit 10.5, 1

--------------------------------------------------------------------------------

 

4.           Compensation.
 
 The Company shall pay and deliver to the Scientific Advisor [100,000] five-year
warrants to purchase [100,000] shares of the Company’s common stock at a price
of [$_2.18______] per share (collectively, the “Warrants”). The Warrants shall
vest in increments of 25,000 warrants per 90-day period. In the event that a
termination occurs per Section 6 of this Agreement, all unvested warrants shall
immediately expire.
 
Consulting fees for Scientific Advisory Services referenced in paragraph 1 and
in paragraph 2 shall be on terms mutually agreeable to such parties. Such fees
should be paid within 30 days of invoicing.
 
5.           Expenses.
 
The Company will reimburse Scientific Advisor for all reasonable expenses
incurred during performance of duties as Scientific Advisor so long as any
expense exceeding $1,000 is agreed to in writing prior thereto.
 
6.           Termination.
 
Either Company or Scientific Advisor can terminate this Agreement by giving
ninety (90) days written notice. In any event, the Scientific Advisor shall be
entitled to any outstanding unpaid portion of reimbursable expenses and any
vested but unpaid Warrants.
 
7.           Duties of the Company.
 
(a)           The Company shall supply the Scientific Advisor, on a regular and
timely basis, with all approved data and information about the Company, its
management, its products and its operations, and the Company shall be
responsible for advising the Scientific Advisor of any facts which would affect
the accuracy of any prior data and information previously supplied to the
Scientific Advisor so that the Scientific Advisor may take corrective action.
 
(b)           To the extent requested by the Scientific Advisor, the Company
shall promptly supply the Scientific Advisor with:  full and complete copies of
all filings with all federal and state securities agencies; full and complete
copies of all stockholder stock reports and communications, whether or not
prepared with the Scientific Advisor’s assistance; all data and information
supplied to any analyst, broker-dealer, market maker or other member of the
financial community; and all product/services brochures, sales materials, etc.
 
(c)           The Company shall contemporaneously notify the Scientific Advisor
if any information or data being supplied to the Scientific Advisor has not been
generally released or promulgated.
 
(d)           Other specific obligations of the Company hereunder include the
obligation to make all payments and/or deliveries of securities required
hereunder as due.
 
8.           Representatives and Indemnification by Company.
 
(a)           The Company shall be deemed to make a continuing representation of
the accuracy of any and all material facts, information and data which it
supplies to the Scientific Advisor and the Company acknowledges its awareness
that the Scientific Advisor will rely on such continuing representation in
disseminating such information.
 

 
Exhibit 10.5, 2

--------------------------------------------------------------------------------

 

(b)           The Scientific Advisor, in the absence of notice in writing from
the Company, will rely on the continuing accuracy of material, information and
data supplied by the Company.
 
(c)           The Company hereby agrees to indemnify the Scientific Advisor
against, and to hold the Scientific Advisor harmless from, any claims, demands,
suits, loss, damages, etc. arising out of the Scientific Advisor’s reliance upon
the accuracy and continuing accuracy of such facts, material, information and
data, unless the Scientific Advisor has been negligent in fulfilling its duties
and obligations hereunder.
 
(d)           The Company hereby agrees to indemnify the Scientific Advisor
against, and to hold the Scientific Advisor harmless from, any claims, demands,
suits, loss, damages, etc. arising out of the Scientific Advisor’s reliance on
the general availability of information supplied to the Scientific Advisor and
the Scientific Advisor’s ability to promulgate such information, unless the
Scientific Advisor has been negligent in fulfilling his duties and obligations
hereunder.
 
9.            Representatives and Indemnification by Scientific Advisor.
 
(a)           The Scientific Advisor agrees to provide the Scientific Advisor
Services hereunder in a manner consistent with the performance standards
determined by Company and agreed to by the Scientific Advisor.
 
(b)           The Scientific Advisor hereby agrees to indemnify the Company
against, and to hold the Company harmless from, any claims, demands, suits,
loss, damages, etc. arising out of any inaccurate statement or misrepresentation
provided that such indemnification shall not pertain to any information provided
by or attributable to the Company.
 
10.           Confidentiality and Other Provisions.
 
(a)           The Scientific Advisor shall not, except as authorized or required
to perform the Scientific Advisor Services, reveal or divulge to any person or
Company any of the trade secrets, secret or confidential operations, processes
or dealings or any information concerning the organization, business, finances,
transactions or other affairs of the Company, which may come to its knowledge
during the term of this Agreement and shall keep in complete secrecy all
confidential information entrusted to it and shall not use or attempt to use any
such information in any manner which may injure or cause loss, either directly
or indirectly, to the Company’s business or may be likely so to do.  This
restriction shall continue to apply for a period of 5 years from the termination
of this Agreement without limit in point of time but shall cease to apply to
information or knowledge, which may come into the public domain.  The Scientific
Advisor shall comply with such directions, as the Company shall make to ensure
the safeguarding or confidentiality of all such information.
 
(b)           During the term of this Agreement, the Scientific Advisor shall
devote sufficient time, attention, and ability to the business of the Company,
as is reasonably necessary for the proper performance of the Scientific Advisory
Services pursuant to this Agreement.   During the term of this Agreement, the
Scientific Advisor shall:
 

 
Exhibit 10.5, 3

--------------------------------------------------------------------------------

 



 
(1)           at all times perform the Scientific Advisory Services to the best
of its abilities and in the best interests of the Company; and
 
(2)           devote such of its time, labor and attention to the business of
the Company as it, in its sole reasonable discretion, deems necessary for the
proper performance of the Scientific Advisory Services hereunder.
 
 
(c)           Company hereto agrees that for a period of two years from the
Effective Date neither it nor any of its representatives will induce or hire any
of the Scientific Advisor’s employees, advisors, board members to work directly
for the Company.
 
11.           Relationship of Parties.
 
The Scientific Advisor is an independent contractor, responsible for
compensation of its agents, employees and representatives, as well as all
applicable withholding therefrom and taxes thereon (including unemployment
compensation) and all workers’ compensation insurance.  This Agreement does not
establish any partnership, joint venture, or other business entity or
association between the parties, and neither party is intended to have any
interest in the business or property of the other.
 
12.           Miscellaneous.
 
(a)           Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.
 
(b)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 4:30 p.m. (Eastern
Standard time) on a Business Date, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement later than 4:30 p.m.
(Eastern Standard time) on any date and earlier than 11:59 p.m. (Eastern
Standard time) on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows:
 


 

 
Exhibit 10.5, 4

--------------------------------------------------------------------------------

 

If to the Company:
 
Mr. Denis Corin
Q BioMed Inc.
501 Madison Avenue – 14th Floor
New York, NY 10022
Tel.:
Email:



If to the Scientific Advisor:


Mr. Jean-Jacques “John” Mondoloni
Wombat Capital, Ltd.
501 Madison Avenue – 14th Floor
New York, NY 10022
Tel.: +1 212-605-9956
Email: mondoloni@wombatcapital.com


or such other address as may be designated in writing hereafter, in the same
manner, by such party.
 
(c)           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Scientific Advisor, or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.
 
(d)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  All words used in this Agreement will be
construed to be of such number and gender as the circumstances require.
 
(e)           Successors and Assigns.  This Agreement is intended only for the
benefit of, shall be binding upon and inure to the benefit of the parties and
their respective successors.  Anything in the foregoing to the contrary
notwithstanding, subject to compliance with applicable securities laws, the
Scientific Advisor may assign and/or transfer all or a portion of the
consideration payable by the Company hereunder.
 
(f)           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the United States
Federal District Court for the Southern District of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper under such court’s jurisdiction.
 
(g)           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
(h)           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including the recovery of damages, the
Scientific Advisor will be entitled to specific performance of the obligations
of the Company hereunder.  The Company and the Scientific Advisor agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of any breach of its obligations described in this Agreement and hereby
agrees to waive in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.
 


 
[Remainder of page intentionally left blank]
 
 
 
 


 
 
 
Exhibit 10.5, 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.
 
Q BioMed Inc.
 
 
By:
/s/ Denis Corin
Denis Corin
Chairman & CEO
 


 
Wombat Capital Ltd.
 
 
By:
/s/ Jean-Jacques (John) Mondoloni
Jean-Jacques (John) Mondoloni
Managing Partner

Exhibit 10.5, 6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------